DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	
Election/Restrictions
Applicant’s election without traverse of claims 1-9,21-31 in the reply filed on 06/01/2021 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Pub No. 20200077055).

 	With respect to claim 27, Kim et al discloses a substrate (10,Fig.4C) comprising a front-side surface (the side where TG is protruding out from,Fig.4C) opposite a back-side surface (Fig.4C); a photodetector (110,Fig.4C) disposed within the substrate; a deep trench isolation (DTI) structure (TR,101,Fig.4C) extending from the back-side surface of the substrate to a first point below the back-side surface (bottom of TR,Fig.4C), wherein the photodetector is
spaced laterally between opposing sidewalls of the DTI structure (Fig.4C); an interconnect structure (212,213,BCP,Fig.4C) disposed along the front-side surface of the substrate,
wherein the interconnect structure comprises a plurality of conductive vias  (Fig.4C) and a
plurality of conductive wires (212,213,Fig.4C) disposed within an interconnect dielectric structure (221-223,Fig.4C); and a dummy vertical gate electrode (TG,Fig.4C) directly underlying the photodetector and extending into the front-side surface of the substrate (Fig.4C), wherein 

With respect to claim 28, Kim et al discloses wherein the dummy vertical gate electrode is electrically isolated from the conductive vias and wires (Fig.4C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub No. 20200077055).

 	With respect to claim 1, Kim et al discloses a substrate (100,Fig.4C) comprising a front-side surface (where TG is formed,Fig.4C) opposite a back-side surface (bottom surface of 10,Fig.4C); a photodetector disposed within the substrate (110,Fig.4C); a deep trench isolation (DTI) structure (101,TR,Fig.4C) extending from the back-side surface of the substrate (bottom of 10,Fig.4C) to a first point below the back-side surface (bottom of TR,Fig.4C); and a dummy vertical transistor structure (TG,GI,Fig.4C) underlying the photodetector and laterally spaced between inner sidewalls of the DTI structure (Fg.4C), wherein the dummy vertical transistor structure comprises a dummy vertical gate electrode (TG,Fig.4C) with a dummy conductive body (above surface of 10,Fig.4C) and a dummy embedded conductive structure (below surface of 10,Fig.4C), wherein the dummy embedded conductive structure extends from the front-side 

 	With respect to claim 9, Kim et al discloses wherein the dummy embedded conductive
structure comprises a first lateral segment (left side,Fig.4C) of the DTI structure, a second lateral segment (bottom side,Fig.4C) extending in parallel with a second inner sidewall of the DTI structure (the horizontal sections,Fig.4C), and a third lateral segment (right side,Fig.4C) , wherein the first and third inner sidewalls of the DTI structure are opposite one another (Fig.4C). However, the arts cited above do not explicitly disclose first lateral segment extending in parallel with a first inner sidewall; third lateral segment extending in parallel with a third inner sidewall of the DTI structure. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that fir and third segments are in parallel with first and third inner walls as a design choice or in order to make a symmetrical design.


 	Claims 2-3,5-8,29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub No. 20200077055), in view of Lee et al (US Pub No. 20160056200).

 	With respect to claim 2, Kim et al does not explicitly disclose a vertical transfer transistor underlying the photodetector and disposed between the inner sidewalls of the DTI structure, wherein the vertical transfer transistor is laterally offset from the dummy vertical transistor 
transistor comprises a transfer vertical gate electrode (Fig.10). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Kim et al according to the teachings of Lee et al such that transfer transistor is formed along the dummy transistor in order to maximize the operation of each device. However, the arts cited above do not explicitly disclose wherein the transfer vertical gate electrode and the dummy vertical gate electrode comprise a same conductive material. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that both gates have the same material in order to shorten the process time.

 	With respect to claim 3, the arts cited above do not explicitly disclose wherein the same conductive material is intrinsic polysilicon. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that intrinsic polysilicon is used as gate material since it is one of the most available material in the industry.


 	With respect to claim 5, Kim et al discloses wherein the vertical transfer transistor and
the dummy vertical transistor structure comprise a vertical gate dielectric layer (GI,Fig.4A-C) and a sidewall spacer structure (the clear layer connected to top portion of TG, Fig.4A-C), respectively, wherein the vertical gate dielectric layer separates the dummy vertical gate 

 	With respect to claim 6, Lee et al discloses  wherein a bottom surface of the vertical transfer transistor (bottom of 453A,Fig.10) is aligned with a bottom surface of the dummy vertical transistor structure (bottom of 454A,Fig.10).

 	With respect to claim 7, Kim et al discloses an interconnect structure (212-213,BCP,Fig.4C) disposed along the front-side surface of the substrate (Fig.4C), wherein the interconnect structure comprises a plurality of conductive vias (BCP,Fig.4C) and a plurality of conductive wires (212,213,Fig.4C) disposed within an interconnect dielectric structure (221-223,Fig.4C). However, arts cited above do not explicitly disclose wherein the vertical transfer transistor is electrically coupled to the conductive wires and vias, and wherein the dummy vertical transistor structure is electrically isolated from the conductive vias and wires. On the other hand, it would have been obvious to one ordinary skill in the art at the time of invention to modify the arts cited above wherein the vertical transfer transistor is electrically coupled to the conductive wires and vias, and wherein the dummy vertical transistor structure is electrically isolated from the conductive vias and wires, in order to operate the transfer transistor and avoid making extra connections to the dummy transistor, since it is not necessary to turn on the dummy transistor, to operate the device.

 	

 	With respect to claim 29, Kim et al does not explicitly disclose a transfer vertical gate electrode directly underlying the photodetector and extending into the front-side surface of the 

 	With respect to claim 30, Lee et al discloses wherein a bottom surface of the transfer
vertical gate (453A, Fig.10) electrode is vertically aligned with the bottom surface of the dummy vertical gate electrode (454A,Fig.10). However, the arts cited above do not explicitly disclose wherein a first conductive via in the plurality of conductive vias contacts the bottom surface of the transfer vertical gate electrode. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above, such that a first conductive via in the plurality of conductive vias contacts the bottom surface of the transfer vertical gate electrode, in order to be able to operate transfer vertical gate.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 21- 26 are allowed.

The following is the reason for allowance of claim 21, pertinent arts do not alone or in combination disclose:   wherein the transfer vertical gate electrode is disposed laterally between the first sidewall of the DTI structure and a center of the photodetector; and a dummy vertical gate electrode underlying the photodetector and extending into the front-side surface of the substrate, wherein the dummy vertical gate electrode is disposed laterally between the second sidewall of the DTI structure and the center of the photodetector.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895